Exhibit 10.277

Tenant: PPD Development, LP

Suite: Dabney A-1, A-2, V, VII and IX

FIFTH AMENDMENT TO DEED OF LEASE

THIS FIFTH AMENDMENT TO DEED OF LEASE (this “Amendment”) is made and entered
into as of December 29, 2010, by and between BRANDYWINE GRANDE C, L.P., a
Delaware limited partnership (“Landlord”), and PPD DEVELOPMENT, LP, a Texas
limited partnership (“Tenant”).

A. Landlord and Tenant, as successor-in-interest to PPD Development, LLC, are
parties to a certain Lease (as amended, the “2001 Lease”) dated as of July 1,
2001, as amended by a First Amendment to Lease dated as of March 9, 2007, a
Second Amendment to Lease dated as of January 10, 2008, a Third Amendment to
Lease dated as of July 21, 2008, and a Fourth Amendment to Lease (the “Fourth
Amendment”) dated as of September 3, 2010. Pursuant to the 2001 Lease, Tenant
leases from Landlord the following premises located in Richmond, Virginia 23230:
(i) all of the building known as Dabney A-1, 2240 Dabney Road (“Dabney A-1”),
which the parties stipulate and agree consist of approximately 15,389 rentable
square feet of space; (ii) all of the building known as Dabney A-2, 2244 Dabney
Road (“Dabney A-2”), which the parties stipulate and agree consist of
approximately 33,050 rentable square feet of space; (iii) all of the building
known as Dabney VII, 2246 Dabney Road (“Dabney VII”), which the parties
stipulate and agree consist of approximately 33,271 rentable square feet of
space; and (iv) Suites B, F, and L (“Suites B, F & L”) of the building known as
Dabney IX (“Dabney IX”), 2248 Dabney Road, which the parties stipulate and agree
consist of approximately 6,099 rentable square feet of space. In addition,
pursuant to the Fourth Amendment, the term has not yet commenced for Suite G
(“Suite G”) of the building known as Dabney IX, 2248 Dabney Road, which the
parties stipulate and agree consist of approximately 2,089 rentable square feet
of space.

B. Landlord and Tenant, as successor-in-interest to PPD Pharmaco, Inc., are
parties to a certain Lease (as amended, the “1999 Lease”) dated as of May 4,
1999, as amended by a First Amendment to Lease dated as of December 23, 2003,
and a Second Amendment to Deed of Lease dated as of May 6, 2009, which the
parties stipulate and agree consist of approximately 4,178 rentable square feet
of space (“Suites H & I”) commonly known as Suites H and I in the Dabney IX
building located at 2248 Dabney Road, Richmond, Virginia 23230. Suites B, F & L,
and Suites H & I, are collectively referred to in this Amendment as the “Dabney
IX Suites”.

C. Dabney A-1, Dabney A-2, Dabney VII, and the Dabney IX Suites are collectively
referred to in this Amendment as the “Current Premises”. If Tenant leases Suite
G pursuant to the Fourth Amendment, then the Current Premises shall be deemed to
include Suite G as of the Lease G Commencement Date (as that term is defined in
the Fourth Amendment).

D. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain additional premises in the Dabney V building (“Dabney V”)
located at 2200-2224 Tomlynn Street, Richmond, Virginia 23230, commonly known as
Suites 2200 through 2216 and shown on the location plan attached hereto as
Exhibit A, which the parties stipulate and agree consist of approximately 34,503
rentable square feet of space (the “Dabney V Premises”).

E. Landlord and Tenant wish to amend the 2001 Lease and terminate the 1999 Lease
to, among other things, expand the Current Premises to include the Dabney V
Premises, and extend the Term through April 30, 2021, upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings given to them in the 2001 Lease.

2. Premises.

(a) Effective on the Dabney V Premises Commencement Date (as defined in
Section 3(a) below), as used in the 2001 Lease: (i) the “Premises” shall mean,
collectively, the Current Premises and the Dabney V Premises; (ii) “Tenant’s
Allocated Share” shall mean 100% with respect to Dabney A-1, Dabney A-2 and
Dabney VII, shall mean 34.05% with respect to Dabney IX (subject to increase if
Tenant leases Suite G), and shall mean 76.08% with respect to



--------------------------------------------------------------------------------

Dabney V; (iii) except as specifically provided in Section 5 of this Fifth
Amendment, the 1999 Lease shall be terminated and of no further force and effect
and Tenant’s occupancy of Suites H & I shall be subject to the terms and
conditions of the 2001 Lease; (iv) the “Buildings” shall mean Dabney A-1, Dabney
A-2, Dabney VII, Dabney V and Dabney IX; and (v) the “Project” shall mean the
Buildings, the land on which the Buildings are located, and all other
improvements located on the land.

(b) Tenant acknowledges and agrees that Landlord shall have no obligation to
make any improvements to the Current Premises or the Dabney V Premises in
connection with this Amendment, and Tenant accepts them in their current “AS IS”
condition.

3. Term.

(a) The Term for the Dabney V Premises shall commence on January 1, 2011 (the
“Dabney V Premises Commencement Date”). Landlord shall deliver possession of the
Dabney V Premises to Tenant on the Dabney V Premises Commencement Date.

(b) The Term for the Premises (collectively, the Current Premises and the Dabney
V Premises) shall terminate on April 30, 2021. Nothing herein shall affect any
of Tenant’s rights under the Fourth Amendment with respect to Suite G. Article
34 of the 2001 Lease is hereby deleted in its entirety.

4. Fixed Rent for Dabney V. Effective on January 1, 2011, Fixed Rent WITH
RESPECT TO THE DABNEY V PREMISES ONLY shall be payable in the monthly
installments as set forth below and otherwise in accordance with the terms of
the 2001 Lease, as amended hereby:

 

TIME PERIOD

   MONTHLY INSTALLMENTS

1/1/11 – 4/30/11

   $0.00

5/1/11 – 12/31/11

   $20,126.75

1/1/12 – 12/31/12

   $20,629.92

1/1/13 – 12/31/13

   $21,145.67

1/1/14 – 12/31/14

   $21,674.31

1/1/15 – 12/31/15

   $22,216.17

1/1/16 – 12/31/16

   $22,771.57

1/1/17 – 12/31/17

   $23,340.86

1/1/18 – 12/31/18

   $23,924.38

1/1/19 – 12/31/19

   $24,522.49

1/1/20 – 12/31/20

   $25,135.55

1/1/21 – 4/30/21

   $25,763.94

5. Fixed Rent for the Current Premises (Less Suite G). Fixed Rent for the
Current Premises shall continue in the amounts payable under the 1999 Lease and
the 2001 Lease until April 30, 2011. Effective on May 1, 2011, Fixed Rent WITH
RESPECT TO THE CURRENT PREMISES ONLY, LESS SUITE G shall be payable in the
monthly installments as set forth below and otherwise in accordance with the
terms of the 2001 Lease, as amended hereby:

 

TIME PERIOD

   MONTHLY INSTALLMENTS

5/1/11 – 12/31/11

   $57,491.88

1/1/12 – 12/31/12

   $58,929.17

1/1/13 – 12/31/13

   $60,402.40

1/1/14 – 12/31/14

   $61,912.46

1/1/15 – 12/31/15

   $63,460.27

1/1/16 – 12/31/16

   $65,046.78

1/1/17 – 12/31/17

   $66,672.95

1/1/18 – 12/31/18

   $68,339.77

1/1/19 – 12/31/19

   $70,048.27

 

2



--------------------------------------------------------------------------------

1/1/20 – 12/31/20

   $71,799.47

1/1/21 – 4/30/21

   $73,594.46

6. Renewal Option.

(a) Provided Tenant is PPD Development, LP or a company which has been assigned
the Lease pursuant to Section 12(i) of the 2001 Lease, Tenant is not in default
at the time of exercise beyond any applicable cure period and the 2001 Lease is
in full force and effect, Tenant shall have the right to renew the 2001 Lease
for one (1) term of sixty (60) months beyond the end of the Term as extended by
this Amendment (i.e., from May 1, 2021 through April 30, 2026, the “Renewal
Term”). Tenant shall furnish written notice of intent to renew at least six
(6) months prior to the expiration of the then-current Term, failing which such
renewal right shall be deemed waived; time being of the essence. The terms and
conditions of the 2001 Lease during the Renewal Term shall remain unchanged
except that: (i) the annual Fixed Rent for the Renewal Term shall be equal to
the Fair Market Rent (as defined below), but no less than the Fixed Rent payable
for the year immediately preceding the commencement of the Renewal Term; and
(ii) Landlord shall have no obligation to perform any tenant improvements to the
Premises or provide any tenant improvement allowance. Notwithstanding anything
to the contrary herein, Tenant shall have no right to renew the 2001 Lease other
than or beyond the one (1), sixty (60)-month Renewal Term described in this
Section 6.

(b) For purposes of this Amendment, “Fair Market Rent” shall mean the base rent,
for comparable space (size and quality), as mutually agreed by Landlord and
Tenant after Landlord’s receipt of Tenant’s notice of intent to renew. Landlord
shall notify Tenant of the applicable Fair Market Rent as determined by Landlord
within fifteen (15) days after receipt of Tenant’s notice of intent to renew for
Tenant’s review and approval. In determining the Fair Market Rent, the parties
shall take into account applicable measurement and the loss factors,
concessions, applicable lengths of lease term, differences in size of the space
demised, the location of the Building and comparable buildings, amenities in the
Building and comparable buildings, the ages of the Building and comparable
buildings, differences in base years or stop amounts for Recognized Expenses and
tax escalations and other factors normally taken into account in determining
Fair Market Rent.

(c) It shall be a condition of the Renewal Term that: (i) Landlord and Tenant
shall have mutually agreed on the Fair Market Rent for the Renewal Term; and
(ii) Landlord and Tenant shall have executed an appropriate amendment to the
2001 Lease, in form and content satisfactory to each of them, memorializing the
extension of the Term for the Renewal Term.

7. Right of First Offer to Purchase.

(a) Any sale of the Building during prior to May 1, 2014, other than:
(i) portfolio sales by Landlord or its parent; (ii) sales that result from a
sale of substantially all of the assets or merger of the parent of Landlord; and
(iii) in connection with a change of ownership between Landlord and controlled
entities, or distributions in kind to owners of a controlled entity, shall be
subject to Tenant’s right of first offer as provided in this Section 7.

(b) Provided: (i) Tenant is PPD Development, LP or a company which has been
assigned the Lease pursuant to Section 12(i) of the 2001 Lease; (ii) Tenant is
not in default under the Lease at the time of exercise beyond any applicable
cure period and the 2001 Lease is in full force and effect; and (iii) the Lease
as amended hereby is in full force and effect, if Landlord desires to sell all
or any one or more of the buildings in which Tenant leases space from Landlord
pursuant to the 2001 Lease, as amended hereby, and except for such transactions
as outlined in Section 7(a) above, then Landlord shall give a notice (the “First
Offer Notice”) to Tenant pursuant to this Section 7(b). The First Offer Notice
shall specify the price and terms of sale including, without limitation, a
general description of the land and improvements to be conveyed (collectively,
the “Offered Property”). The First Offer Notice shall constitute an offer by
Landlord to sell its interest in the Offered Property to Tenant on the price,
terms and conditions set forth in the First Offer Notice. No offer is being made
to Tenant for less than the entire Offered Property. Tenant, if it desires to
accept such First Offer Notice, shall, within ten (10) business days after the
giving of the First Offer Notice, give Landlord written notice to such effect
(the “Acceptance Notice”). If Tenant shall fail to give the Acceptance Notice
within the time period provided, or it notifies Landlord that it does not desire
to purchase the Offered Property on the terms set forth in the First Offer
Notice, then this Section 7 shall be deemed null and void and have no further
force or affect, and Landlord may sell

 

3



--------------------------------------------------------------------------------

the Offered Property without restriction by this Section 7.

(c) If Tenant gives Landlord the Acceptance Notice within the time provided in
Section 7(b) above, then the parties shall negotiate in good faith a purchase
and sale agreement for the Offered Property. If the parties are unable to agree
on the purchase and sale agreement despite their good faith efforts within
twenty (20) days after Landlord’s receipt of the Acceptance Notice, then this
Section 7 and Tenant’s rights hereunder shall automatically terminate and be of
no further force or effect and Landlord may sell the Offered Property without
restriction by this Section 7.

(d) In the event of a sale to a third party pursuant to Section 7(b), Tenant
shall, at the request of Landlord, execute and acknowledge a memorandum for
recording to evidence that the Offered Property is no longer subject to Tenant’s
rights under this Section.

8. Tenant Allowance for Dabney V. Tenant shall have the right to make
improvements in the Dabney V Premises (collectively, the “Tenant Work”) in
conformity with plans and specifications approved by Landlord (such approval not
to be unreasonably withheld or delayed), and in compliance with all applicable
laws, rules, regulations, codes and ordinances. Tenant shall be responsible for
all elements of the design of the Tenant Work (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Dabney V Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval thereof or of
Tenant’s plans therefor shall in no event relieve Tenant of the responsibility
for such design. Landlord shall only be responsible for payment of a maximum
cost of $172,515.00 (i.e., $5.00 per rentable square foot in the Dabney V
Premises) (the “Tenant Allowance”) for the Tenant Work. Landlord shall reimburse
Tenant up to the Tenant Allowance within thirty (30) days after the submission
by Tenant of paid invoices and lien waivers (on a form reasonably acceptable to
Landlord) evidencing the Tenant Work and Landlord’s confirmation that such work
materially complies with the terms and conditions of this Section 8 based upon
Landlord’s inspection of such Tenant Work; provided, however, written request
for payment of the Tenant Allowance must be submitted to Landlord prior to
July 1, 2011, time of the essence. Any portion of the Tenant Allowance not used
by Tenant on or before June 30, 2011 shall be deemed waived by Tenant and shall
not be paid to Tenant, credited against Rent, or applied to Tenant’s moving
costs or prior lease obligations. Notwithstanding anything to the contrary
herein, Landlord’s reimbursement obligation shall be limited to hard costs of
the Tenant Work (specifically excluding furniture, fixtures, equipment, and/or
data cabling). If Tenant elects to have Landlord oversee completion of the
Tenant Work, Tenant shall pay to Landlord a construction management fee equal to
four and four-tenths percent (4.4%) of the total cost of such improvements,
which fee is deemed a soft cost and thus shall not be applied against the Tenant
Allowance. The following provisions shall apply to the Tenant Work:

(i) The Tenant Work shall be performed by responsible contractors and
subcontractors approved by Landlord (such approval not to be unreasonably
withheld or delayed), and who shall furnish in advance and maintain in effect
workmen’s compensation insurance in accordance with statutory requirements and
commercial public liability insurance (naming Landlord as an additional
insured).

(ii) Tenant must provide executed, effective waivers of mechanics liens from all
contractors and all sub-contractors. If Tenant fails to provide executed and
effective waivers, or if such waivers are not applicable under state law, Tenant
must bond the Tenant Work.

(iii) Tenant shall use commercially reasonable efforts so as to minimize any
material delays in connection with any work being done by any of Landlord’s
contractors or subcontractors in the Dabney V Premises or in the Building
generally.

(iv) Tenant will use commercially reasonable efforts to negotiate the
construction contracts with Tenant’s contractors to include language holding
Landlord harmless from and against any and all claims arising from, under or in
connection with such construction.

(v) Tenant and its contractors and subcontractors shall be solely responsible
for the transportation, safekeeping and storage of materials and equipment used
in the performance of such work, for the removal of waste and debris resulting
therefrom, and for any damage caused by them to any installations or work
performed by Landlord’s contractors and subcontractors.

 

4



--------------------------------------------------------------------------------

(vi) The Tenant Work shall be deemed to be an Alteration under Article 10 of the
2001 Lease.

(vii) Tenant and its contractors and subcontractors shall comply with all of the
reasonable construction policies, procedures and guidelines of Landlord that are
consistent with the terms of this Amendment.

9. Early Termination Option for Dabney V. Provided Tenant is PPD Development, LP
or a company which has been assigned the Lease pursuant to Section 12(i) of the
2001 Lease, and Tenant is not in default of the 2001 Lease beyond any applicable
cure period on the date of the Early Termination Notice (as defined below),
Tenant shall have the one-time right to terminate the 2001 Lease with respect to
the Dabney V Premises only effective at 11:59 p.m. on the Early Termination
Date, in accordance with and subject to each of the following terms and
conditions (the “Early Termination Option”). The “Early Termination Date” shall
mean June 30, 2016. If Tenant desires to exercise the Early Termination Option,
Tenant shall give to Landlord irrevocable written notice of Tenant’s exercise of
the Early Termination Option (the “Early Termination Notice”), together with the
Early Termination Fee (as defined below). The Early Termination Notice and the
Early Termination Fee must be received by Landlord no later than August 31,
2015, failing which the Early Termination Option shall be deemed waived. The
“Early Termination Fee” shall equal the sum of: (A) the unamortized (on a
straight-line basis over one hundred twenty (120) months with interest at twelve
percent (12%)): (i) brokerage commissions paid by Landlord in connection with
this Amendment and allocable to the expansion into Dabney V; (ii) attorneys’
fees paid by Landlord in connection with this Amendment; and (iii) Tenant
Allowance. The Early Termination Fee shall be payable by wire transfer or
cashier’s check. Time is of the essence with respect to the dates and deadlines
set forth herein this Section 9. If Tenant timely and properly exercises the
Early Termination Option in accordance with this Section 9, the Term shall come
to an end with respect to the Dabney V Premises only on the Early Termination
Date with the same force and effect as if the Term with respect to the Dabney V
Premises only were fixed to expire on such date, and the terms and provisions of
Article 25 of the 2001 Lease shall apply to the Dabney V Premises.

10. Early Termination Option for Dabney IX. Provided Tenant is PPD Development,
LP or a company which has been assigned the Lease pursuant to Section 12(i) of
the 2001 Lease, and Tenant is not in default of the 2001 Lease beyond any
applicable cure period on the date of the Dabney IX Early Termination Notice (as
defined below), Tenant shall have the one-time right during calendar year 2011
to terminate the 2001 Lease with respect to all or any suite(s) of the Dabney IX
Suites only effective at 11:59 p.m. on the Dabney IX Early Termination Date (as
defined below), in accordance with and subject to each of the following terms
and conditions (the “Dabney IX Early Termination Option”). The “Dabney IX Early
Termination Date” shall mean the earlier of: (i) January 1, 2012; or (ii) the
first date a tenant is required to pay rent under a lease between Landlord and
such tenant covering the Surrendered Suites. In the event Landlord is able to
execute a lease covering a portion of the Surrendered Suites, the Dabney IX
Early Termination Date for that portion of the Surrendered Suites shall be the
first date the third party tenant is required to pay rent under the lease
between Landlord and such third party tenant (provided such date is prior to
January 1, 2012) and the Dabney IX Early Termination Date for the remainder of
the Surrendered Suites shall be January 1, 2012. Landlord shall use commercially
reasonable efforts to locate new tenants for the Surrendered Suites after
receiving the Dabney IX Early Termination Notice. If Tenant desires to exercise
the Dabney IX Early Termination Option, Tenant shall give to Landlord
irrevocable written notice of Tenant’s exercise of the Dabney IX Early
Termination Option (the “Dabney IX Early Termination Notice”), and shall state
with specificity if it is exercising such option with respect to all of the
Dabney IX Suites or a portion thereof, in which case the notice shall state
which suite(s) are the subject of the option (the subject suite(s) are referred
to herein as the “Surrendered Suites”). The Dabney IX Early Termination must be
received by Landlord no later than August 31, 2011, failing which the Dabney IX
Early Termination Option shall be deemed waived. If Tenant timely and properly
exercises the Dabney IX Early Termination Option in accordance with this
Section 10, the Term shall come to an end with respect to the Surrendered Suites
only on the Dabney IX Early Termination Date with the same force and effect as
if the Term with respect to the Surrendered Suites only were fixed to expire on
such date, and the terms and provisions of Article 25 of the 2001 Lease shall
apply to the Surrendered Suites.

11. Right of First Offer for Dabney V.

(a) Subject to: (i) Tenant being PPD Development, LP or a company which has been
assigned the

 

5



--------------------------------------------------------------------------------

Lease pursuant to Section 12(i) of the 2001 Lease; and (ii) Tenant not being in
default at the time of exercise beyond any applicable cure period, during the
Term Landlord shall notify Tenant with regard to space that is or Landlord
expects to become vacant and available for lease in Dabney V, and Landlord shall
propose to Tenant the basic economic terms upon which Landlord would be prepared
to entertain the negotiation of a new lease for such space (on all of the same
terms and conditions as are set forth in this Lease, except as otherwise
specified by Landlord) or an amendment to this Lease with which the parties
would add such space to the description of the Premises, in either case for a
term that would be coterminous with this Lease unless otherwise specified by
Landlord, and which economic terms shall include the estimated date that the
space shall be available for delivery, and the tenant allowance (if any) to be
furnished to Tenant. Tenant shall have ten (10) business days following
Landlord’s delivery of such notice within which to accept such terms, time being
of the essence. Should Tenant accept such terms as are specified by Landlord,
the parties shall negotiate the terms of a new lease, or an amendment to this
Lease, to memorialize their agreement. In the absence of any further agreement
by the parties, such additional space shall be delivered in “AS IS” condition,
and rent for such additional space shall commence on that date that is the
earlier of: (x) Tenant’s occupancy thereof; or (y) when Landlord delivers such
additional space to Tenant free of other tenants and occupants. If Tenant does
not accept Landlord’s terms within such ten (10) business-day period, or if the
parties have not executed and delivered a mutually satisfactory new lease or
lease amendment within thirty (30) days following Landlord’s original notice
under this Section 11(a), then Tenant’s rights to lease such space shall lapse
and terminate, and Landlord may, at its discretion, lease such space on such
terms and conditions as Landlord shall determine. Tenant’s rights hereunder
shall not include the right to lease less than all of the space identified in
Landlord’s notice.

(b) Notwithstanding anything to the contrary contained herein, Landlord may at
any time modify or extend any existing or future tenant lease, or choose to use
any space that is or about to become vacant within the Dabney V building for
marketing or property management purposes, without in any such case notifying or
offering such space to Tenant, or giving rise to any right of Tenant hereunder.
Nothing contained in this Section 11 is intended nor may anything herein be
relied upon by Tenant as a representation by Landlord as to the availability of
expansion space within the Dabney V building at any time. If Landlord notifies
Tenant of space and Tenant rejects such offer, Landlord’s obligations under this
Section 11 shall terminate with respect to such space and this Section 11 shall
be of no further force or effect with respect to such space.

12. Parking Spaces. When temperatures permit during the beginning of 2011 (but
no later than June 30, 2011), Landlord shall stripe the existing service area
associated with the Dabney V building in compliance with applicable laws.
Throughout the Term, Landlord shall provide Tenant with the right to use free of
charge at least one hundred sixty (160) parking spaces within the Dabney
portfolio in reasonably close proximity to the Dabney V Premises for Tenant’s
use in connection with its use of Dabney V; provided such spaces may be located
at different properties owned by Landlord or an affiliate of Landlord from time
to time. Landlord agrees to maintain non-exclusive parking areas serving the
Dabney V building with an average of 2.1 spaces per 1,000 square feet of
building area of the Dabney V building (such spaces are part of the 160 spaces
described above). Landlord shall use commercially reasonable efforts to
negotiate with the Commonwealth of Virginia for additional parking at the
Westomoreland Plaza adjacent to the Current Premises, which spaces shall then be
leased to Tenant at a mutually agreeable rent which reimburses Landlord for all
of its costs incurred in connection therewith. Landlord shall use commercially
reasonable efforts to provide additional accommodation to Tenant’s parking needs
as requested by Tenant.

13. Dabney V Roof. Upon written notice to Landlord that the Tenant Work is
complete, Landlord shall refurbish the roof of the Dabney V building at
Landlord’s sole cost and expense and obtain a ten (10)-year roof warranty from
the date the refurbishment of the roof has been completed. Landlord shall
enforce the terms and conditions of the warranty at Landlord’s cost and expense.
Nothing herein shall relieve Landlord from any repair or maintenance obligation
in the 2001 Lease.

14. Signage. Landlord shall permit Tenant to erect signage on the Dabney V
building directories and at the entrance to the Premises. The size and design of
the signage shall be subject to Landlord’s consent, not to be unreasonably
withheld or delayed.

15. Brokerage Commission. Landlord and Tenant each represents and warrants to
the other that such party has had no dealings, negotiations or consultations
with respect to the Dabney V Premises or this Amendment with any broker or
finder other than UGL Equis and that Landlord shall be responsible for paying
UGL Equis any commission or

 

6



--------------------------------------------------------------------------------

fees associated with this Amendment pursuant to a separate agreement. Each party
shall indemnify and hold the other harmless from and against all liability, cost
and expense, including attorney’s fees and court costs, arising out of any
misrepresentation or breach of warranty under this Section.

16. Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge
and agree that, except as provided in this Amendment, the 2001 Lease has not
been modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The 2001 Lease as hereby amended is hereby
ratified and confirmed by the parties hereto, and every provision, covenant,
condition, obligation, right, term and power contained in and under the 2001
Lease, as amended herein, shall continue in full force and effect, affected by
this Amendment only to the extent of the amendments and modifications set forth
above. In the event of any conflict between the terms and conditions of this
Amendment and those of the 2001 Lease, the terms and conditions of this
Amendment shall control.

17. Representations. Each of Landlord and Tenant represents and warrants to the
other that the individual executing this Amendment on such party’s behalf is
authorized to do so.

18. OFAC. Tenant represents, warrants and covenants that neither Tenant nor any
of its partners, officers, directors, members or shareholders: (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et seq.). Tenant shall defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing representation, warranty and covenant.
The breach of this representation, warranty and covenant by Tenant shall be an
immediate Event of Default under this Lease without cure.

19. Tenant Reimbursement for Roof Repairs. The last sentence of Section 14(d)of
the 2001 Lease is hereby deleted in its entirety and the following is inserted
in lieu thereof: “Tenant shall pay: (i) one hundred percent (100%) of the cost
of all repairs to the roofs of the Sole Tenant Buildings to be performed by
Landlord pursuant to this Article 14(d); and (ii) Tenant’s Allocated Share of
the cost of all other repairs to be performed by Landlord pursuant to this
Article 14(d) as Additional Rent as provided in Article 6 hereof. “ Sole Tenant
Buildings” shall mean those buildings in which Tenant leases one hundred percent
(100%) of the rentable square footage.”

20. Pfizer Condition. If Tenant certifies to Landlord by a signed affidavit of
an officer of Tenant on or before January 31, 2011, time of the essence, that
Tenant has not entered and does not expect to enter into a service contract with
Pfizer Inc. or a subsidiary thereof for which the laboratory expansion into
Dabney V is required and that it desires to terminate this Amendment, then this
Amendment shall be deemed null and void and have no further force or effect upon
Landlord’s timely receipt of such notice. If Landlord does not receive such
notice by January 31, 2011, then this Section 20 shall be deemed null and void
and have no further force or effect.

21. Notice Addresses. Landlord’s address for all notices required or permitted
to be given under the Lease

 

7



--------------------------------------------------------------------------------

shall be as follows:

 

Brandywine Grande C, L.P.

   With a copy to:

c/o Brandywine Realty Trust

   Brandywine Realty Trust

Attn: William D. Redd

   Attn: Brad A. Molotsky, General Counsel

300 Arboretum Place, Suite 330

   555 East Lancaster Ave., Suite 100

Richmond, VA 23236

   Radnor, PA 19087

Tenant’s address for all notices required or permitted to be given under the
Lease shall be as follows:

 

     With a copy to: PPD Development, LP    PPD Development, LP Attn: Corporate
Lease Administration    Attn: General Counsel 929 North Front Street    929
North Front Street Wilmington, NC 28401    Wilmington, NC 28401

[SIGNATURES ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.

 

WITNESS:     LANDLORD:     BRANDYWINE GRANDE C, L.P.       By:  

Brandywine Grande C Corp.,

its general partner

/s/ Rick Miller       By:   /s/ William D. Redd         Name:   William D. Redd
        Title:   Senior Vice President         Date:   12-29-10 WITNESS:    
TENANT:     PPD DEVELOPMENT, LP       By:  

PPD GP, LLC,

its general partner

/s/ J.W. III       By:  

/s/ Daniel G. Danazsdi

        Name:   Daniel G. Danazsdi         Title:   CFO         Date:  
12-22-2010

 

9



--------------------------------------------------------------------------------

EXHIBIT A

LOCATION PLAN OF DABNEY V PREMISES (NOT TO SCALE)

LOGO [g125882g40r97.jpg]

 

B-1